DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Hiller et al. (US 2016/0082434) discloses a method of manufacturing a test element in figure 2 featuring a substrate 114 (base element) (paragraph [0173]) having at least one elongate receptacle 124 (fluid channel) (paragraph [0174]). Hiller's figure 1 discloses a test chemical 120 (test film 120 coated with a test field 138, "including at least one test chemical") (paragraph [0178]) and which covers a partition 130 (measurement region) of the elongate receptacle (paragraph [0174]), an at least one cover element 116 (cover element) on the substrate such that the cover element covers the elongate receptacle 124 (fluid channel) at least partially, whereby a channel surface 126 (capillary region) is formed (paragraph [0174]) wherein at least one hydrophilic material is applied in a manner that at least one surface section of the channel surface is covered with the hydrophilic material (surfactant and/or coating, paragraph [0165]), wherein the surface section is adjacent to the test chemical 140, and applying a hydrophilic layer 134 (wherein the adhesive may be hydrophilic, see [0165]) in the area of a gap formed between the test chemical 120 and the cover element 116 (wherein  any spacing between layers and the test chemical would be considered a gap) (paragraph 0175]). Hiller teaches that the adhesive is hydrophilic (paragraph [0165]).
coplanar with and laterally displaced from the test chemical nor applying a hydrophilic layer filling in the area of the gap between the test chemical edge and the cover edge in such a manner that at least on surface section of the channel surface is covered with the hydrophilic layer; nor wherein at least one hydrophilic material is a suspension of a solution and configured to cover at least one surface section of the channel surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797